Opinion filed August 20, 2009











 








 




Opinion filed August 20,
2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00119-CV
                                                    __________
 
                              JAMES WILLIAM HORNSBY, Appellant
 
                                                             V.
 
         TEXAS DEPARTMENT
OF CRIMINAL JUSTICE ET AL, Appellees
 

 
                                         On
Appeal from the 259th District Court
 
                                                           Jones
County, Texas
 
                                                   Trial
Court Cause No. 021871
 

 
                                              M E
M O R A N D U M   O P I N I O N
James William Hornsby sued the Texas
Department of Criminal Justice, Executive Director  Brad Livingston,
Correctional Officer Frances Odom, and Lieutenant Santos J. Garcia, Jr. for
over $9,000 in damages resulting from the alleged seizure of his personal
items.  The trial court dismissed Hornsby=s
action for failure to comply with Tex.
Civ. Prac. & Rem. Code Ann. ''
14.001-.014 (Vernon 2002).  We affirm.




On
appeal, Hornsby briefs three issues.  In his first issue, Hornsby argues that
the trial court abused its discretion because his claims are not frivolous. 
Next, he argues that the district clerk violated his rights to access the
courts.  Finally, Hornsby contends that his claim is Aalmost entirely identical@ to the case of Minix v.
Gonzales, 162 S.W.3d 635 (Tex. App.CHouston
[14th Dist.] 2005, no pet.).
Hornsby
does not address the trial court=s
determination that he failed to comply with the mandatory elements in Chapter
14.  The record does not support Hornsby=s
claims concerning the actions of the clerk of the trial court.  We find the Minix
case to be distinguishable.  In Minix, both the trial court and the
appellate court addressed the merits of the claims advanced.  In the present
case, the trial court was unable to consider the merits of Hornsby=s claims.  All of Hornsby=s contentions have been
considered.  Each is overruled.
The
order of the trial court is affirmed.
 
PER CURIAM
 
August 20, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.